DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/068575 07/27/2017
FOREIGN APPLICATIONS
INDIA 201641025669 07/27/2016
	Claims 1-26, 30-31, and 33-34 are pending.

Claim Objections
Claim 34 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Claim 34 refers to both claim 1 and claim 33.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 15 is objected to because there should be a space between “is” and “alkyl” in the definition of R7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-26 are all drawn to processes which do not recite any active, positive steps.  MPEP 2173.05(q) states that a process may be indefinite if it does not recite any active, positive steps delimiting how the process is performed.  In this instance, the rejected claims are drawn to passive steps such as “comprising the reaction” and “is obtained by,” but do not contain any active, positive steps.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (Nucleosides, Nucleotides and Nucleic Acids, 32:256-272, 2013, cited on IDS).
Sharma teaches the following compound (page 261):

    PNG
    media_image1.png
    683
    426
    media_image1.png
    Greyscale

This is a compound of formula IX wherein R2 and R4 together form –CH2O-.
	Sharma’s compound is not an oligonucleotide.  
	Sharma also teaches that a compound analogous to compound 4 or 5 was treated to form a building block for synthesis of mercaptoacetamido-linked oligonucleotide.  See page 261, Scheme 3 and second paragraph.  The molecules are building blocks for preparation of mercaptoacetamido-linked oligonucleotides (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare an oligonucleotide from compound 4 or 5 because that is the utility of the dimers, as shown in Scheme 3 and discussed in the abstract of Sharma.  
	Claim 1 is not included in this rejection because compounds 4 and 5 are obtained from compound 8 in Scheme 4.

    PNG
    media_image2.png
    292
    215
    media_image2.png
    Greyscale

Compound 8 is not a phosphoramidite and does not contain the claimed R5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20-22 of copending Application No. 16/320,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims formula (XII) in claim 13 as follows, wherein Y can be S and R4c and R2c together form the same groups recited in instant claim 1.  Claim 13 in the reference application also recites an oligonucleotide (XIII) wherein R4a and R2a together form the same groups recited in instant claim 1.

    PNG
    media_image3.png
    226
    268
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    514
    345
    media_image4.png
    Greyscale

The reference application also discloses that R5 is diisopropylamino, Nu is adenine, thymine, uracil, guanine, or cytosine (claims 21-22).  The hydroxyl protecting group or thiohydroxyl protecting group is bis-(4-methoxy-phenyl)-phenyl-methyl (claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 13 and 20-22 of copending Application No. 16/320,918 in view of Iyer (Current Protocols in Nucleic Acid Chemistry (2000) 2.1.1-2.1.17). 
The reference application teaches that Nu can be adenine, thymine, uracil, guanine, or cytosine, but does not claim wherein Nu contains a protected amino group.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the compounds of the reference application wherein the amino group of the nucleoside base is protected.  Iyer teaches that protection is necessary to achieve high efficiency, and the benzoyl group is one protecting group which can be employed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	Claims 1-26 and 33 are rejected.  Claim 34 is objected to.  Claims 30-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623